***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          JAMES SESSA v. MATTHEW C. REALE,
              ADMINISTRATOR (ESTATE
                  OF JOHNSON LEE)
                      (AC 44328)
                     Prescott, Clark and DiPentima, Js.

                                   Syllabus

The plaintiff appealed to the Superior Court from the decree of the Probate
    Court denying his application to hear and decide a rejected claim. The
    plaintiff alleged that certain of his personal property was lost in a fire
    that destroyed a house owned by an estate that was administered by
    the defendant. The defendant received insurance proceeds, which
    included an amount for the personal property loss incurred by the
    plaintiff. The Probate Court issued a decree permitting the defendant
    to pay certain of the insurance proceeds to the plaintiff on the condition
    that he provide an affidavit of ownership for the destroyed items. The
    plaintiff, however, asserted that he was not notified of the decree and,
    despite his repeated efforts to obtain payment, the proceeds were never
    distributed. Following the appointment of a successor administrator to
    the estate, the plaintiff requested that the defendant act on his claim,
    which the defendant then rejected in its entirety. Thereafter, pursuant
    to the applicable statute (§ 45a-364 (a)), the plaintiff presented to the
    Probate Court an application to hear and decide the rejected claim.
    The Probate Court denied the application, stating that its prior ruling
    permitting the payment of certain insurance proceeds to the plaintiff
    was dispositive of the matter. The plaintiff then filed a complaint for
    appeal from probate in the Superior Court pursuant to statute (§ 45a-
    186). The defendant filed a motion to dismiss for lack of subject matter
    jurisdiction, claiming that the plaintiff was not permitted to file a probate
    appeal following the denial of his application and, instead, should have
    commenced suit in accordance with § 45a-364. The Superior Court
    granted the defendant’s motion to dismiss, and the plaintiff appealed
    to this court. Held:
1. The Superior Court properly granted the defendant’s motion to dismiss
    because the Probate Court’s decree was a denial of the plaintiff’s applica-
    tion to hear and decide the rejected claim, and the court, therefore,
    lacked subject matter jurisdiction to entertain the plaintiff’s purported
    appeal: the plaintiff brought the probate appeal pursuant to § 45a-186,
    which limits the jurisdiction of the Superior Court to that of a Probate
    Court, and, as such, the Superior Court was not statutorily conferred
    with jurisdiction over the appeal because the proper procedure was to
    commerce suit in the Superior Court pursuant to § 45a-364 (b); moreover,
    the plaintiff’s assumption that the Probate Court did not deny his applica-
    tion but, rather, effectively granted his application and considered his
    underlying rejected claim on its merits was mistaken, as the Probate
    Court expressly stated that it denied the application, and the fact that
    it provided reasoning for its denial by mentioning an earlier decree that
    it found to be dispositive of the claim did not eliminate that fact.
2. This court declined to engage in a discussion of the plaintiff’s alternative
    argument that the trial court improperly granted the defendant’s motion
    to dismiss because an alleged failure to satisfy the time requirement of
    § 45a-364 (b) for commencing suit must be raised by way of special
    defense rather than by a motion to dismiss: the issue of whether the
    plaintiff’s failure to follow the procedures set forth in § 45a-364 (b)
    deprived the Superior Court of subject matter jurisdiction over his pro-
    bate appeal was properly presented in the defendant’s motion to dismiss
    because it related to the subject matter jurisdiction of the court, and
    the plaintiff’s hypothetical claim was immaterial because the plaintiff
    did not file an action pursuant to § 45a-364 (b).
            Argued February 2—officially released June 7, 2022

                             Procedural History

   Appeal from the decree of the Probate Court for the
district of Darien-New Canaan denying the plaintiff’s
application to hear and decide a rejected claim, brought
to the Superior Court in the judicial district of Stamford-
Norwalk, where Julia Lee, administratrix of the estate
of Johnson Lee, was substituted as the defendant; there-
after, the court, Hon. Kenneth B. Povodator, judge trial
referee, granted the substitute defendant’s motion to
dismiss and rendered judgment thereon, from which
the plaintiff appealed to this court. Affirmed.
  David V. DeRosa, for the appellant (plaintiff).
  Allison M. Near, with whom, on the brief, were
Joseph E. Gasser and John L. Ponzini, for the appellee
(substitute defendant).
                          Opinion

   DiPENTIMA, J. The plaintiff, James Sessa, appeals
from the judgment of the Superior Court granting the
motion of the substitute defendant, Julia Lee,1 admin-
istratrix of the estate of Johnson Lee (estate), to dismiss
for lack of subject matter jurisdiction his probate appeal
taken from the Probate Court’s denial of his application
to hear and decide a rejected claim. On appeal, the
plaintiff claims that (1) because the Probate Court
decided the merits of the rejected claim underlying his
application, rather than denying the application, the
language in General Statutes § 45a-364 (b) requiring
the commencement of suit following a Probate Court’s
denial of an application to hear and decide a rejected
claim did not apply, and, therefore, the Superior Court
had subject matter jurisdiction over his probate appeal;
and (2) in the alternative, the court improperly granted
the defendant’s motion to dismiss because an alleged
failure to satisfy the time requirement in § 45a-364 (b)
for commencing suit must be raised by way of a special
defense rather than by a motion to dismiss. We affirm
the judgment of the Superior Court.
   The following facts, as alleged in the plaintiff’s
amended probate appeal or as otherwise undisputed in
the record, and procedural history are relevant. Johnson
Lee died in 2005, and, in 2008, a fire destroyed his house,
which was then owned by the estate. The plaintiff
alleged that personal property belonging to him was
destroyed in the fire. He further alleged that, in 2008,
Donald Gustafson, the then administrator of the estate,
submitted to the insurance company a claim for
$966,000, which included an amount of personal prop-
erty loss incurred by the plaintiff as a result of the fire
($188,595.07) as well as amounts of personal property
loss incurred by other claimants. Although Gustafson
received $966,000 from the insurance company for per-
sonal property loss from the fire, the plaintiff alleged
that Gustafson did not distribute any of the proceeds
to him. From 2009 to 2012, the plaintiff repeatedly and
unsuccessfully sought payment from Gustafson of his
share of the insurance proceeds. In September, 2010,
Gustafson filed an application in the Probate Court for
permission to pay certain proceeds of insurance to the
plaintiff and Jonathan K. Lee (Gustafson application).
On September 27, 2010, the Probate Court issued a
decree (2010 decree), permitting the administrator of
the estate to pay up to $9210.97 of the insurance pro-
ceeds to the plaintiff on the condition that he provide
an affidavit of ownership for the personal property
items he claimed were destroyed in the fire.
  In 2012, following Gustafson’s resignation, Matthew
C. Reale was appointed as the successor administrator
of the estate. The plaintiff alleged that, on or about
August 11, 2015, he requested, through counsel, that
Reale act on his claim against the estate and that, on
or about August 12, 2015, Reale informed the plaintiff’s
counsel that his claim against the estate had been
rejected in its entirety pursuant to General Statutes
§ 45a-360.2
   In November, 2015, pursuant to § 45a-364 (a),3 the
plaintiff presented to the Probate Court an application
to hear and decide the rejected claim (2015 application).
On January 14, 2016, the Probate Court ruled on the
2015 application and stated: ‘‘On September 27, 2010,
this court heard and ruled upon a motion for permission
to pay certain insurance proceeds to [the plaintiff] and
Jonathan K. Lee. That ruling, dated September 27, 2010,
is determinative of [the 2015] application. And it is
ORDERED AND DECREED that: The Application to
Hear and Decide Rejected Claim is hereby denied.’’
   On February 19, 2016, the plaintiff filed a ‘‘Complaint
for Appeal from Probate’’ in the Superior Court pursu-
ant to General Statutes § 45a-186.4 On July 14, 2017, the
plaintiff filed an amended probate appeal in which he
claimed that the Probate Court erred in concluding that
the 2010 decree of the Probate Court was determinative
of his 2015 application. In support thereof, he asserted
that the Gustafson application was not relevant to the
merits of his 2015 application, that his right to due
process was violated because he was not provided with
notice of either the Gustafson application or the 2010
decree, and that his claim against the estate for fire
insurance proceeds was not acted on until his 2015
application was rejected by Reale in 2015. In his
amended probate appeal, the plaintiff sought relief in
the form of vacating the January 14, 2016 decree of the
Probate Court (2016 decree) and ‘‘[c]onsidering and
allowing the [plaintiff’s] claim on the merits pursuant
to . . . § 45a-364, plus interest.’’
   On October 21, 2019, the defendant filed a motion to
dismiss the plaintiff’s probate appeal for lack of subject
matter jurisdiction. In a memorandum of law in support
of the motion to dismiss, the defendant argued that the
Superior Court lacked subject matter jurisdiction over
the plaintiff’s probate appeal because an appeal cannot
be brought in the Superior Court following the Probate
Court’s denial of an application to hear and decide a
rejected claim. Rather, in accordance with § 45a-364
(b), the proper procedure following a denial by a court
of probate of a claimant’s application to hear and decide
a rejected claim is to commence suit on that pur-
ported claim.
  The plaintiff filed an opposition to the defendant’s
motion to dismiss in which he argued that the Superior
Court had subject matter jurisdiction over his probate
appeal. He argued that, ‘‘[u]nder normal circumstances
involving § 45a-364, the Probate Court denies an appli-
cation to hear and decide a rejected claim on a
standalone basis . . . . Pursuant to § 45a-364 (b), the
aggrieved claimant would then ‘commence suit within
one hundred twenty days from and including the date
of the denial of the claimant’s application or be barred
from asserting or recovering on such claim . . . .’ The
circumstances in this case are far from normal and do
not implicate § 45a-364 as a matter of law. On its face,
the 2016 decree did not ‘deny’ [the 2015] application
. . . . Rather, the 2016 decree expressly served to
implicate the law of the case doctrine relative to the
Probate Court’s 2010 decree . . . .’’5 (Citation omit-
ted.) He argued in the alternative that, assuming § 45a-
364 was applicable, any failure to comply with that
statute did not implicate the subject matter jurisdiction
of the Superior Court sitting as a Probate Court on
appeal and, additionally, that he had complied with its
provisions. On September 29, 2020, the Superior Court
rejected the plaintiff’s arguments and granted the defen-
dant’s motion to dismiss. The court concluded that,
because the plaintiff invoked the limited jurisdiction of
the Superior Court by commencing a probate appeal
pursuant to § 45a-186, rather than having invoked the
general jurisdiction of the Superior Court by commenc-
ing a civil action pursuant to § 45a-364 (b), the Superior
Court, sitting as a court of probate, ‘‘lacks subject mat-
ter jurisdiction over a claim now purported to be before
the court under the authority of § 45a-364 (b).’’ This
appeal followed.
                            I
   The plaintiff claims that, because the Probate Court
decided his rejected claim on the merits rather than
denying the 2015 application, § 45a-364 (b) did not
apply. He argues that he was not subject to the language
of that statute requiring commencement of suit follow-
ing a Probate Court’s denial of an application to hear
and decide a rejected claim. He contends that the Supe-
rior Court had subject matter jurisdiction over his pro-
bate appeal and that it improperly granted the motion
to dismiss. We must therefore determine whether the
court decided the merits of the plaintiff’s challenge to
the rejected claim, which might permit the plaintiff to
appeal to the Superior Court pursuant to § 45a-186, or
whether, instead, the court denied the application to
hear and decide that claim, which would require com-
mencement of suit in the Superior Court in accordance
with § 45-364 (b). We conclude that the Probate Court’s
2016 decree was a denial of the 2015 application to hear
and decide the rejected claim and that the trial court
therefore lacked subject matter jurisdiction to entertain
the plaintiff’s purported appeal pursuant to § 45a-186.
   In the present case, because no jurisdictional facts
are in dispute, our review of the Superior Court’s deci-
sion on the motion to dismiss is plenary. See Bailey v.
Medical Examining Board for State Employee Disabil-
ity Retirement, 75 Conn. App. 215, 219, 815 A.2d 281
(2003).
  We begin our analysis with an overview of the statu-
tory procedures available to a party who has a claim
against an estate. See Keller v. Beckenstein, 305 Conn.
523, 533–34, 46 A.3d 102 (2012). A claim against an
estate is first presented to the fiduciary.6 See General
Statutes § 45a-358 (a). If the claim is rejected by the
fiduciary or is deemed to have been rejected by the
fiduciary; see General Statutes § 45a-360; then a claim-
ant has two alternative avenues to pursue to avoid being
barred from asserting or recovering on the rejected
claim: the claimant may commence suit in the Superior
Court within 120 days from the date of rejection or may
file an application in the Probate Court pursuant to
§ 45a-364 to review the rejected claim. See General Stat-
utes §§ 45a-363 (b) and 45a-364 (a). If a claimant files
an application in the Probate Court to hear and decide
his rejected claim and if the Probate Court denies that
application, then, according to § 45a-364 (b), the proper
procedure is to commence suit in the Superior Court.
   Here, the plaintiff did not follow the procedures set
forth in § 45a-364 (b), which explicitly provides in rele-
vant part: ‘‘If the application to receive and decide such
claim by the court . . . is denied, the claimant shall
commence suit within one hundred twenty days from
and including the date of the denial of the claimant’s
application or be barred from asserting or recovering
on such claim from the fiduciary, the estate of the dece-
dent or any creditor or beneficiary of the estate.’’
Instead, he brought an appeal under § 45a-186, which
limits the jurisdiction of the Superior Court. ‘‘In acting
on an appeal from probate, the Superior Court does not
exercise the jurisdictional powers vested in it by the
constitution but, instead, exercises a special and limited
jurisdiction conferred on it by the statutes.’’ (Internal
quotation marks omitted.) Corneroli v. D’Amico, 116
Conn. App. 59, 63, 975 A.2d 107, cert. denied, 293 Conn.
928, 980 A.2d 909 (2009). It is well established that the
Probate Court has limited jurisdiction and ‘‘can exercise
only such powers as are conferred on [it] by statute.
. . . [A] court [that] exercises a limited and statutory
jurisdiction is without jurisdiction to act unless it does
so under the precise circumstances and in the manner
particularly prescribed by the enabling legislation.’’
(Internal quotation marks omitted.) Connery v. Gieske,
323 Conn. 377, 388, 147 A.3d 94 (2016). ‘‘It is . . . well
established that [t]he right to appeal from a decree of
the Probate Court is purely statutory . . . .’’ (Internal
quotation marks omitted.) Id., 390. Thus, when a § 45a-
186 appeal is brought to the Superior Court, its jurisdic-
tion is limited to that of the Probate Court, and, as
such, a Superior Court is not statutorily conferred with
jurisdiction over a probate appeal from a denial of an
application to hear and decide a rejected claim because
the proper procedure, as set forth in § 45a-364 (b), is
to commence suit in the Superior Court following the
denial of an application to hear and decide a rejected
claim. ‘‘A statute which provides that a thing shall be
done in a certain way carries with it an implied prohibi-
tion against doing that thing in any other way.’’ (Internal
quotation marks omitted.) HUD/Barbour-Waverly v.
Wilson, 235 Conn. 650, 657, 668 A.2d 1309 (1995).
   The plaintiff argues that the requirement to com-
mence suit in § 45a-364 (b) does not apply because the
Probate Court did not ‘‘ ‘deny’ ’’ his 2015 application.
Rather, he contends, § 45a-186 (b) applies because,
instead of denying his 2015 application, the Probate
Court decided his 2015 application on the merits by
‘‘reaffirming a totally unrelated decision’’ of the Probate
Court concerning the Gustafson application, and, as a
result, his only remedy was to file a probate appeal.
The plaintiff does not argue that, if the decision of the
Probate Court is properly construed as a denial of the
2015 application, then the Superior Court nonetheless
had jurisdiction over his appeal. Rather, he argues only
that the Probate Court’s decision on the 2015 applica-
tion was ‘‘on the merits’’ so that an appeal pursuant to
§ 45a-186 (b) was the appropriate remedy. Specifically,
he argues: ‘‘The language of . . . § 45a-364 (b) indi-
cates that the necessity to file a separate suit within
120 days or be barred from collecting from the estate
is only triggered when the Probate Court denies consid-
ering the merits of the [2015] application to receive and
decide such a claim by the court . . . .
                           ***
   In short . . . § 45a-364 (b) when properly read turns
on whether the Probate Court will decide the merits
or substance of a claim rejected by the fiduciary and
gives the Probate Court the discretion not to even con-
sider the application to review and decide the rejected
claim by the claimant. If the Probate Court does not
act or refuses to act, then the claimant’s only remedy
is to then bring suit on the claim against the estate in
the Superior Court. If, however, the Probate Court does
act on the merits or substance of the claim, then the
only remedy is to appeal that decision under . . .
§ 45a-186.’’
   Our resolution of the plaintiff’s claim requires us to
construe the 2016 decree of the Probate Court.
‘‘Because [t]he construction of [an order or] judgment
is a question of law for the court . . . our review . . .
is plenary. As a general rule, [orders and] judgments
are to be construed in the same fashion as other written
instruments. . . . The determinative factor is the inten-
tion of the court as gathered from all parts of the [order
or] judgment. . . . The interpretation of [an order or]
judgment may involve the circumstances surrounding
[its] making . . . . Effect must be given to that which
is clearly implied as well as to that which is expressed.
. . . The [order or] judgment should admit of a consis-
tent construction as a whole.’’ (Citation omitted; inter-
nal quotation marks omitted.) Chapman Lumber, Inc.
v. Tager, 288 Conn. 69, 91–92, 952 A.2d 1 (2008).
    The plaintiff’s argument that the Superior Court had
subject matter jurisdiction over his probate appeal
assumes that the Probate Court did not deny his 2015
application but, rather, effectively granted his 2015
application and considered the underlying rejected
claim on its merits. That assumption is mistaken. The
Probate Court has the discretion to decide whether to
grant or deny an application to hear and decide a
rejected claim. See General Statutes § 45a-364 (a)
(‘‘[t]he court may, in its discretion, grant the applica-
tion’’). In exercise of that discretion, the Probate Court
expressly stated that ‘‘it is ORDERED AND DECREED
that: The Application to Hear and Decide Rejected
Claim is hereby denied.’’7 The fact that the Probate
Court provided reasoning for its denial of the plaintiff’s
2015 application by mentioning an earlier decree that
it found dispositive of the claim, essentially invoking
the law of the case doctrine,8 instead of rejecting the
2015 application in a more conclusory fashion, does
not eliminate the fact that the court expressly stated
that it had ‘‘denied’’ the 2015 application, thereby declin-
ing to hear or decide the 2015 application on the merits.
The most reasonable interpretation of the 2016 decree
is that the court intended to deny the 2015 application.
To construe the 2016 decree of the Probate Court as
the plaintiff would suggest, despite its language of the
court to the contrary, could constrain Probate Courts
from providing reasons for a denial of a claimant’s appli-
cation, which we decline to do. Because the plaintiff’s
argument is based on a mistaken interpretation of the
Probate Court’s decision regarding the 2015 application,
we reject it.
   Additionally, as we noted earlier, the plaintiff is not
challenging the applicability of § 45a-364 (b) when a
Probate Court denies an application to hear and decide
a rejected claim. Because we have determined that
§ 45a-364 (b) applies so that the Superior Court lacked
subject matter jurisdiction, we affirm the Superior
Court’s decision to grant the motion to dismiss the
plaintiff’s probate appeal taken from the denial of the
2015 application. See, e.g., Connery v. Gieske, supra,
323 Conn. 388 (Probate Court’s jurisdiction is limited
by statute); see also General Statutes § 45a-364 (b).
                             II
   The plaintiff alternatively claims that the court
improperly granted the motion to dismiss because an
alleged failure to satisfy the time requirement in § 45a-
364 (b) for commencing suit must be raised by way of
special defense rather than by a motion to dismiss.
Specifically, he contends that, ‘‘even if [he] was sup-
posed to file a lawsuit under . . . § 45a-364 (b), there
is long-standing precedent that the remedy is not to
dismiss the case but to require the defendant to plead
the statute of limitations as a special defense.’’ We
decline to engage in such immaterial and hypothetical
musings. The plaintiff did not file an action in the Supe-
rior Court under § 45a-364 (b); he filed a probate appeal
under § 45a-186. The issue decided by the court was
whether the plaintiff’s failure to follow the procedures
set forth in § 45a-364 (b) after the Probate Court denied
his 2015 application deprived the Superior Court of
subject matter jurisdiction over his probate appeal. The
issue raised by the defendant was properly presented
in a motion to dismiss because it related to the subject
matter jurisdiction of the court. See, e.g., Bailey v. Med-
ical Examining Board for State Employee Disability
Retirement, supra, 75 Conn. App. 219.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The complaint in the underlying probate appeal initially named Matthew
C. Reale, administrator of the estate of Johnson Lee, as the defendant. In
June, 2019, the court granted the motion filed by Julia Lee, as administratrix
of the estate of Johnson Lee, to substitute herself as the defendant in place
of Reale. All references herein to the defendant are to Julia Lee in her
capacity as administratrix.
   2
     General Statutes § 45a-360, which concerns the allowance or rejection
of claims, provides: ‘‘(a) The fiduciary shall: (1) Give notice to a person
presenting a claim of the rejection of all or any part of his claim, (2) give
notice to any such claimant of the allowance of his claim, or (3) pay the claim.
   ‘‘(b) A notice rejecting a claim in whole or in part shall state the reasons
therefor, but such statement shall not bar the raising of additional defenses
to such claim subsequently.
   ‘‘(c) If the fiduciary fails to reject, allow or pay the claim within ninety
days from the date that it was presented to the fiduciary as provided by
section 45a-358, the claimant may give notice to the fiduciary to act upon
the claim as provided by subsection (a) of this section. If the fiduciary fails
to reject, allow or pay the claim within thirty days from the date of such
notice, the claim shall be deemed to have been rejected on the expiration
of such thirty-day period.’’
   3
     General Statutes § 45a-364 (a) provides in relevant part: ‘‘Whenever a
claim has been rejected, in whole or in part, as provided in section 45a-360,
the person whose claim has been rejected may, within thirty days from and
including the date of such rejection, make application to the Probate Court
to hear and decide such claim . . . .’’
   4
     The version of the statute that was in effect at the time the plaintiff filed
his probate appeal provided in relevant part that ‘‘any person aggrieved by
any order, denial or decree of a Probate Court in any matter, unless otherwise
specially provided by law, may . . . appeal therefrom to the Superior Court.
. . .’’ General Statutes (Rev. to 2015) § 45a-186 (a). Since then, that statute
has been amended to read in relevant part that ‘‘[a]ny person aggrieved by
an order, denial or decree of a Probate Court may appeal therefrom to the
Superior Court. . . .’’ General Statutes § 45a-186 (b). We note that, although
the legislature has amended § 45a-186 since the events underlying this
appeal; see Public Acts 2016, No. 16-49, § 17; Public Acts 2019, No. 19-
47; Public Acts 2021, No. 21-40; Public Acts 2021, No. 21-100, § 8; those
amendments have no bearing on the outcome of this appeal. All references
herein to § 45a-186 are to the current revision of the statute.
   5
     ‘‘The law of the case doctrine expresses the practice of judges generally
to refuse to reopen what [already] has been decided . . . . New pleadings
intended to raise again a question of law which has been already presented
on the record and determined adversely to the pleader are not to be favored.
. . . [When] a matter has previously been ruled [on] interlocutorily, the
court . . . may treat that [prior] decision as the law of the case, if it is of
the opinion that the issue was correctly decided, in the absence of some
new or overriding circumstance. . . . A judge should hesitate to change
his own rulings in a case and should be even more reluctant to overrule
those of another judge. . . . Nevertheless, if . . . [a judge] becomes con-
vinced that the view of the law previously applied by his coordinate predeces-
sor was clearly erroneous and would work a manifest injustice if followed,
he may apply his own judgment.’’ (Citations omitted; internal quotation
marks omitted.) Total Recycling Services of Connecticut, Inc. v. Connecticut
Oil Recycling Services, LLC, 308 Conn. 312, 322, 63 A.3d 896 (2013).
   6
     General Statutes § 45a-353 (d) defines ‘‘ ‘claim’ ’’ as ‘‘all claims against
a decedent (1) existing at the time of the decedent’s death or (2) arising
after the decedent’s death, including, but not limited to, claims which are
mature, unmatured, liquidated, unliquidated, contingent, founded in tort, or
in the nature of exoneration, specific performance or replevin . . . .’’
   7
     In his ‘‘Amended Complaint for Appeal from Probate,’’ the plaintiff
appears to admit that the Probate Court’s 2016 decree constituted a denial
of his 2015 application when he states in the opening paragraph that he
‘‘hereby appeals from the decree of the Darien-New Canaan Probate Court
. . . dated January 14, 2016 . . . denying the ‘Application to Hear and
Decide Rejected Claim’ dated November 18, 2015 . . . .’’ (Emphasis added.)
   8
     We express no opinion as to whether the Probate Court properly applied
the law of the case doctrine. Regardless of any reasoning provided by the
Probate Court for denying the 2015 application, what is pertinent to our
analysis is that the Probate Court denied the 2015 application.